DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9, 11-19, 22, and 23 are pending.
Applicants have amended the claims and canceled rejected claim 21, and changed the dependency of claim 22.  Applicants have also added new claim 23.

Allowable Subject Matter
Claims 1-9, 11-19, 22, and 23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As stated in the previous Office Action: The closest prior art include Smith and Fideu, with Smith US 9914275 teaching of inserts located within a mold but lacks teaching of the inserts that are embedded and circumferentially closed by the base and spaced apart from each other and of the inserts having the first insert and second insert of different materials and thermal conductivities.
The Fideau US 2015/0266220 reference teaches of the different length inserts within a mold but lacks the teaching of different materials.
The Haibach reference teaches of the different zones, but the inserts are not separate from one another nor extends from the part surface to the heat platen surface within the mold base.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744